Citation Nr: 1404526	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2012, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a May 2012 Board decision, the claim was reopened and remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a May 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this matter must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

With respect to the current appeal, the Veteran asserts entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  He has specifically contended that he was exposed to herbicides during his service in Thailand during the Vietnam Era.  See, e.g., the February 2012 Board hearing transcript.  He has additionally claimed that he had in-country service in Vietnam.  Id.

In the May 2012 remand decision, the Board instructed the AMC to compile a list of the Veteran's service dates and locations as well as his contentions regarding exposure to herbicides in service and to determine whether he served in Vietnam and/or Thailand during his period of active duty.  Once this was accomplished, the AMC was instructed to conduct a complete search of available records of the Veteran's unit assignments in order to determine the likelihood that members of said units served on the ground in Vietnam.

Following the records search indicated above, if in-country Vietnam service was not verified, the AMC was then instructed, pursuant to the instructions contained in VBA Fast Letter 09-20 (May 6, 2009), to associate the Department of Defense response document (Memorandum for the Record) outlining herbicide use in Thailand during the Vietnam Era.  Information concerning the Veteran's claimed exposure to herbicides in Thailand was then to be forwarded to the Joint Services Records Research Center (JSRRC) along with a request for all evidence of exposure to either tactical or commercial herbicides in accordance with 38 C.F.R. § 3.159.

With respect to the verification of the Veteran's alleged in-country service in Vietnam, the record is unclear whether the AMC made a finding concerning whether members of the units to which the Veteran was assigned served on the ground in Vietnam.  The Board notes that the requisite Department of Defense Memorandum for the Record was associated with the Veteran's claims file.  However, the post-remand development conducted by the AMC, to include the May 2013 SSOC, does not include a specific finding concerning the likelihood of the Veteran's in-country service in Vietnam.

Moreover, as to the Veteran's alleged exposure to herbicides during his service in Thailand, the Board recognizes that the AMC sent an initial request to the JSRRC in October 2012, to which the JSRRC responded that the dates provided were too expansive, as they exceeded the 60 day time period.  The AMC then sent a March 2013 inquiry to the JSRRC for the time period May 2, 1968 to June 30, 1968, to which the JSRRC subsequently provided a negative response.  No additional requests were submitted to the JSRRC.  Crucially, as the Veteran was stationed in Thailand from December 1967 to January 1969 and has alleged herbicide exposure throughout that entire period, further inquiry is required pursuant to the VBA Fast Letter 09-20 (May 6, 2009) and Memorandum for the Record.

The Board therefore finds that additional inquiry should be conducted through the JSRRC to include obtaining the Veteran's unit histories, which might provide credible supporting evidence of herbicide exposure for the entire period of the Veteran's service in Thailand from December 1967 to January 1969.

Accordingly, the case is REMANDED for the following action:

1. The AMC should submit a request to the JSRRC for any information that might corroborate the Veteran's claimed exposure to herbicides for the entire period of his service in Thailand from December 1967 to January 1969 to include obtaining pertinent unit histories.  The JSRRC should also be requested to provide any additional information that might corroborate the Veteran's alleged herbicide exposure.  A copy of the Veteran's DD Forms 214 and 215, and DA Form 20, or equivalent service documents should be sent to JSRRC along with the request(s).  If multiple requests to JSRRC are necessary, such should be accomplished.

The AMC should follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the VA claims file.
2. Thereafter, the AMC should readjudicate issue on appeal; in so doing, the AMC should make a specific finding concerning whether the Veteran had in-country service in Vietnam.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

